OPINION — AG — **** COUNTY EMPLOYEES — DUAL POSITION **** IT IS NOT LAWFUL OR PERMISSIBLE FOR ONE PERSON TO BE EMPLOYED BY THE COUNTY TO SERVE TWO POSITIONS IN EMPLOYMENT FOR THE ASSOCIATE DISTRICT JUDGE OF THE COUNTY. NO ONE PERSON COULD BE EMPLOYED AS A SECRETARY TO THE ASSOCIATE DISTRICT JUDGE AND PAID A SALARY BY THE COUNTY AND AT THE SAME TIME BE EMPLOYED AND RECEIVE PAY AS A BAILIFF IN THE COURT PRESIDED OVER BY THE ASSOCIATE DISTRICT JUDGE. CITE: 19 O.S. 1968 Supp., 551 [19-551], OPINION NO. 68-311 W. J. MONROE ** SEE OPINION NO. 91-578 (1991) ** SEE: OPINION NO. 74-130 (1974) ** ** SEE: OPINION NO. 75-146 (1975) **